PER CURIAM.
The order denying appellant’s claim for an increased rate of pay for her attendant care providers is affirmed as to her daughter Teresa Taylor, niece Peggy Ward, and mother Mary Greer. See Boynton Landscape v. Dickinson, 670 So.2d 151 (Fla. 1st DCA 1996); Vickers v. Unity of Lake Worth, - So.2d-, 21 Fla. L. Weekly D659 (Fla. 1st DCA Mar. 13, 1996); Hardrives of Delray, Inc. v. Stimely, 670 So.2d 108 (Fla. 1st DCA 1996). The order is reversed, however, in regard to appellant’s son, Tim Campbell, because the October 1990 order did not contemplate attendant care services provided by an *58employed son and the claim as to his services is therefore a new claim, not a modification of the 1990 order. See Boynton.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
BARFIELD, C.J., and ERVIN and DAVIS, JJ., concur.